DENECKE, J.,
dissenting.
This case should be reversed, but remanded. I agree with the majority that the trial court erred in submitting to the jury the charge that the defendant was at fault in failing to provide plaintiff with proper or adequate tools. I disagree with the majority’s holding that there was no evidence to support the charge that defendant failed to provide plaintiff with adequate help.
Plaintiff’s testimony could be reasonably inter*390preted that he was ordered to do the job immediately; that in the absence of his superior directing other men to help him, or in the absence of his superior directing plaintiff to secure other help, he was to do the job alone; and that even if he were impliedly authorized to secure additional help, no additional help was available at that time.
Contrary to the majority, it is believed that there was evidence that the absence of additional help was a physical cause of the accident. Plaintiff testified that at the time of the accident, he pushed against the bar, “a couple of times.” The motor did not move. Plaintiff then put his shoulder against the bar and pushed and the bar gave way. Plaintiff testified that on previous occasions he and one or two other men, each with a crowbar, had successfully moved the motor. The plaintiff said that it took two or three men with crowbars to move the motor and with this number of men each man would not have to push so hard. The jury could have reasonably drawn the inference that if two or three men had been pushing with crowbars, plaintiff would not have had to push so hard that he dislodged the crowbar.
O’CorrrrELL, J., joins in this dissent.